Green, J.
(dissenting). I respectfully dissent. “[0]ur Constitutions accord special protection to a person’s expectation of privacy in his own home” (People v Knapp, 52 NY2d 689, 694, citing NY Const, art I, § 12 and US Const 4th, 14th Amends). The warrantless intrusion by the police into defendant’s apartment was presumptively unreasonable and unconstitutional unless it was justified by a recognized exception to the warrant requirement (see, People v Knapp, supra, at 694; People v Walker, 198 AD2d 785, 787). Contrary to the majority, I do not believe that the police action was justified under the emergency exception to the warrant requirement. That exception “sanctions warrantless searches and seizures only in limited circumstances presenting an immediate danger to life or property” (People v Guins, 165 AD2d 549, 552, lv denied 78 NY2d 1076). The most fundamental element of the exception is that “[t]he police must have reasonable grounds to believe that there is an emergency at hand and an immediate need for their assistance for the protection of life or property” (People v Mitchell, 39 NY2d 173, 177, cert denied 426 US 953). In this case, there was no emergency or immediate need for action by the police. The officer who responded to the 911 call recognized the odor emanating from defendant’s apartment only as “something rotten.” She was not aware of any prior police calls to the apart*913ment or reports of loud noises, calls for help or missing persons (cf, People v Mitchell, supra; People v Paez, 202 AD2d 239, lv denied 84 NY2d 871). Nor was there testimony at the suppression hearing that the officer believed that there was anything about the odor “suggesting harm to persons” inside the apartment (People v Gallmon, 19 NY2d 389, 394, rearg denied 20 NY2d 758, cert denied 390 US 911). The sole basis for the warrantless entry into defendant’s apartment was an unidentified foul odor. An unidentified foul odor simply does not support a reasonable belief that an emergency exists or that anyone is in immediate need of police assistance (see, People v Pereyda, NYLJ, Sept. 24, 1993, at 22, col 6 [Sup Ct, NY County]). Thus, I would reverse the judgment of conviction, grant the motion of defendant to suppress items of physical evidence seized from his apartment and grant a new trial. (Appeal from Judgment of Supreme Court, Erie County, Buscaglia, J. — Murder, 2nd Degree.) Present — Pigott, Jr., P. J., Green, Wisner, Kehoe and Burns, JJ.